           Case 2:20-cv-00627-RSM-JRC Document 17 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MARIO D. CHORAK,
                                                              CASE NO. 2:20-cv-00627-RSM-JRC
11                              Plaintiff,
                                                              ORDER GRANTING SECOND
12              v.                                            STIPULATED MOTION TO STAY
13      HARTFORD CASUALTY INSURANCE
        COMPANY,
14
                                Defendant.
15

16          This matter is before the Court on referral from the District Court and on the parties’

17   stipulated motion to stay this case pending the Judicial Panel on Multidistrict Litigation’s

18   (“JPML”) consideration of whether to transfer this case for consolidation. See Dkt. 16. The

19   Court previously granted the parties’ stipulated motion to stay while the JPML considered

20   whether to grant “industry-wide” consolidation. See Dkts. 14, 16. Now, the parties inform the

21   Court that the JPML has denied the request for “industry-wide” consolidation but is considering

22   whether to consolidate matters brought against Hartford entities. See Dkt. 16, at 2.

23

24

     ORDER GRANTING SECOND STIPULATED
     MOTION TO STAY - 1
           Case 2:20-cv-00627-RSM-JRC Document 17 Filed 09/08/20 Page 2 of 2



 1          Having considered the matter, the Court finds good cause to continue the stay. The Court

 2   orders that this case remains stayed, including all deadlines pursuant to the Federal Rules of Civil

 3   Procedure and this Court’s local rules and orders, all discovery, and the deadline to answer the

 4   complaint, pending a ruling by the JPML concerning the transfer of this action for inclusion in

 5   MDL No. 2963 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In the event

 6   that the JPML denies consolidation, the stay will automatically terminate 14 days after the

 7   JPML’s decision denying consolidation, and defendant shall have 28 additional days from the

 8   termination of the stay to answer, move, or otherwise plead in response to plaintiff’s Complaint.

 9          Dated this 8th day of September, 2020.

10

11

12
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING SECOND STIPULATED
     MOTION TO STAY - 2
